Appeal by defendant from five judgments of the Supreme Court, Kings County (Vetrano, J.), all rendered May 29, 1979, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), and attempted assault in the second degree, upon pleas of guilty, and imposing sentences. Four judgments (Indictment Nos. 3387/78, 3785/78, 3531/78 and 3671/78) affirmed. Judgment (Indictment No. 3505/78) modified, on the law, by reducing the sentence for attempted assault in the second degree to an indeterminate term of imprisonment with a maximum of four years. As so modified, judgment affirmed. As the District Attorney concedes, the defendant’s sentence on the conviction of attempted assault in the second degree exceeded the highest permissible sentence for that crime (see Penal Law, § 70.00, subd 2, par [e]). There is no merit in defendant’s other contentions. Lazer, J.P., Rabin, Gulotta and Cohalan, JJ., concur.